UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4225
JERRY B. GIVENS,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                            (CR-99-95)

                  Submitted: December 21, 2000

                      Decided: January 9, 2001

     Before NIEMEYER, LUTTIG, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Jeffrey L. Everhart, RICE & EVERHART, Richmond, Virginia, for
Appellant. Helen F. Fahey, United States Attorney, John S. Davis,
Assistant United States Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. GIVENS
                              OPINION

PER CURIAM:

   Jerry B. Givens appeals his criminal conviction for money launder-
ing in violation of 18 U.S.C. § 1956(a) (1994). We affirm.

   Givens raises two issues on appeal. First he contends that there was
insufficient evidence to support his money laundering conviction. To
sustain a conviction, the evidence, when viewed in the light most
favorable to the government, must be sufficient for a rational trier of
fact to have found the essential elements of the crime beyond a rea-
sonable doubt. Glasser v. United States, 315 U.S. 60, 80 (1942). In
making this assessment, the government is entitled to all reasonable
inferences from the facts established to those sought to be established.
United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982). Our
review of the record in light of this standard leads us to conclude that
Givens’ conviction was supported by substantial evidence.

   Givens next contends that the district court erred in denying his
motion for a new trial based upon his assertion that the Government
committed a Brady violation. A defendant must prove three elements
to establish a due process violation under Brady v. Maryland, 373
U.S. 83 (1963): (1) the prosecution withheld or suppressed evidence;
(2) the evidence is favorable; and (3) the evidence is material to the
defense. Moore v. Illinois, 408 U.S. 786, 794-95 (1972). Evidence is
material when there is a reasonable probability that, had the evidence
been disclosed to the defense, the result of the proceeding would have
been different. A reasonable probability is a probability sufficient to
undermine confidence in the outcome. United States v. Bagley, 473
U.S. 667, 682 (1985). Our review of the record leads us to conclude
that Givens has not met this standard and that the district court there-
fore did not err in denying his motion for a new trial on this basis.

   Accordingly, we affirm Givens’ conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED